DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, 16-20, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuma et al1 (“Kuma”).
Regarding claim 1, Kuma teaches an apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least (see Kuma, paragraphs 0286-0294 and figure 28 teaching such an apparatus and such parts to carry out the techniques below):
obtain one or more patches comprising information of an object in a three- dimensional scene (note that “circuitry” as used in the claims is interpreted as an electronic device functioning to provide the respective functions of the circuitry where the same circuits may perform different functions and thus function as first, second, third circuits, etc while carrying out the functions means that the circuitry at that point is configured to perform the respective function; further note that a “patch” of information is interpreted as defined such that it must in some say comprise information of a 3-D scene and where “patch” is implied as at least meaning that the information is part of something or a portion of something which can be differentiated in some way from its surroundings and is thus considered a patch of information and furthermore the form of such a patch need not be in 3D, though it may be, so long as it in some way comprises information of a 3D scene; thus see Kuma, paragraphs 0058-0063 teaching that “[w]ith the use of a point cloud having a sufficiently large number of points, any three-dimensional structure can be expressed with sufficient accuracy” and “an input point cloud is divided into a plurality of segmentations (also referred to as “regions”), and the points are projected on a two-dimensional plane in units of the segmentations” and since “the point cloud includes position information (Geometry) and attribute information (Texture) regarding each point, the points are projected on the two-dimensional plane in terms of the position information and the attribute information” then “the segmentations projected on the two-dimensional plane (also referred to as “patches”) are arranged on frame images” such that “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that “patches” are obtained comprising information of a 3D scene in the form of these “patches” of point cloud data which are projected onto frames of video data with patches corresponding to segmented regions of the point cloud and which correspond to objects in the 3D scene such as any “three-dimensional structure”);
form an attribute parameter set on the basis of visual properties of a surface of the object in the three-dimensional scene (see Kuma, paragraphs 0058-0072, where an attribute parameter set is formed on the basis of visual properties of a surface of an object in the 3D scene corresponding to an “occupancy map” set of points, which is formed based on visual properties of a surface given that “geometry data can indicate both depth values and occupancy map information” and thus the position of a structure or object which has visual properties at that position corresponding to that geometry corresponds to visual properties of a surface of an object in the 3D scene such that for example a 3D object or structure projected as a patch corresponds to the visual properties of a surface of that object or structure as the “geometry data” indicates that there is geometry present at that location (where geometry in this context describes a surface using “geometry data” and “Texture” for the 3D structure segmented from the point cloud where both geometry and texture or color data are attribute parameter sets formed on the basis of visual properties of a surface of the object such that the geometry data indicates that a surface exists with visual properties at some specified position and where the color or texture frame provides attribute parameter sets related to the texture and/or color of a patch representing an object);
wherein the attribute parameter set is formed to describe a smoothness or roughness of the surface of the object for at least the one or more patches of the object, or an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object (note that while the claim recites that the attribute parameter set is formed to describe the above properties of the object, the claim does not actually require any specific encoding of these specific attributes necessarily as an attribute parameter set comprising other attributes such as for example position attributes could be an attribute set formed to describe such surfaces and so long as such attribute set is formed for that purpose and for example would be compatible with that purpose, then the claim language would be fulfilled; further note that a “attribute parameter set…formed to describe…an effect the surface of the object causes to radiation arriving on the surface of the object” is extremely broad as the specific “effect” is not limited nor is the type of radiation arriving on the surface such that for example this would include any type of information which describes any effect the surface of the object causes to any type of radiation arriving on the surface of the object and for example simple occupancy indications and/or data of an object and geometry or general texture data of an object would fall within such scope as a visible object simply being recorded at some position describes at a basic level there is something visible there as this visibility means that it is visible to the capturing device and thus the viewer of the capture device and thus if a point is occupied then the effect the surface of the object causes to radiation arriving on the surface is that it causes itself to be known as visible at that point, that is, the electromagnetic radiation interacts with the surface such that it is detected and then known to be at such a position and furthermore, as the texture and color of an object are both attribute parameter sets formed to describe the effect the surface of the object causes to radiation such as visible light radiation arriving on the surface of the object for a patch of the object as for example color is a description of electromagnetic radiation in certain wavelengths caused by the surface of an object and the manner in which the properties of the surface interact with the electromagnetic radiation to absorb and reflect different wavelengths of light meaning that a color is an attribute that describes an effect the surface of the object causes to radiation arriving on the surface where the effect that is that a certain color or texture is seen when such electromagnetic radiation arrives at this surface which is of the patch for some object being encoded; thus see Kuma, paragraphs 0058-0072 where as above the “position information and attribute information” of a “point cloud” is projected on a “plane” arranged in “patches” and these frames with patches describing point clouds of such objects are then encoded where “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that attribute parameter sets are formed to describe any given object including position as in the geometry data as well as “attribute information” which may also be referred to as a “color video frame” such that a color attribute set is formed as color attributes of the object are assigned to each patch point and as above a color attribute parameter describes an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object as different colored objects describe that radiation arriving at a surface will cause the object to appear as a certain color, for example where blue describes the visible spectrum of electromagnetic light with regard to a blue appearing object and a blue object surface thus means that radiation arriving at such a surface will appear blue to a user in the visible electromagnetic radiation spectrum);
form an indication that the attribute parameter set relates to visual properties of the surface of the object (note that “to form an indication” is extremely broad and thus if something such as the attribute parameter set is indicated as related to visual properties in any manner then then such a recited indication is formed; see Kuma, paragraphs 0067-0077 teaching to form an indication that the attribute parameter set above relates to visual properties of the surface of the object such as by “synthesis” of the “occupancy map and geometry data” where the “Occupancy map information is information indicated by an occupancy map, that is, information indicating the presence or absence of patches” and “geometry data that is the special value may indicate that no patch is present in the pixel (occupancy map=0), and geometry data that is a value other than the special value may indicate the depth values of patches (occupancy map=1)” such that a pixel which is determined to be occupied is one which relates to visual properties of the surface of the object and is part of the occupancy map implied from the geometry data where as in figure 3 for example there can be a check that indicates whether there is any surface at a location such that “as illustrated in syntax 31 of FIG. 3, in a case where no patch is present (!occupied), geometry data is set to the special value (Depth=special value)” meaning that an indication is formed that such data relates to visual properties of the surface of the object and not unoccupied space ; see further, paragraphs 0122-0141 and figure 13 teaching for example “embedding unit 315 performs processing related to the embedding of occupancy maps in geometry data” and “is a synthesis unit configured to synthesize geometry data and occupancy maps” and “generates, on the basis of those pieces of information, a geometry video frame including geometry data including a special value, a guard margin, and the like in the range (Geometry video frame(s) w/Guard)” such that again this synthesized information indicates that this set of information relates to visual properties of the surface of the object and does not belong to unoccupied space and as the “color video frame” encoding the remaining visual attributes is also “supplied from the video encoding unit 318” and “multiplexer 319 multiplexes those pieces of information acquired to generate a bitstream” and “generates a bitstream including the encoded data on the geometry data and the special value-related parameters” such that here all of this encoding and indication of patches to be encoded for a frame relies upon an indication formed that there is data at some particular position which is occupied with visually perceptible data at a position with some corresponding color/texture properties ); and
wherein the indication that the attribute parameter set relates to visual properties of the surface of the object comprises, at least partially, a one-bit syntax element that indicates a presence or lack of presence of the attribute parameter set formed to describe the smoothness or roughness of the surface of the object for at least the one or more patches of the object, or the effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object (see Kuma, paragraphs 0064-0077 teaching the indication as explained above where “Occupancy map information is information indicated by an occupancy map, that is, information indicating the presence or absence of patches” and “geometry data that is the special value may indicate that no patch is present in the pixel (occupancy map=0), and geometry data that is a value other than the special value may indicate the depth values of patches (occupancy map=1)” such that a pixel position which is determined to be occupied is one which relates to visual properties of the surface of the object and is part of the occupancy map implied from the geometry data where as in figure 3 for example there can be a check that indicates whether there is any surface at a location such that “as illustrated in syntax 31 of FIG. 3, in a case where no patch is present (!occupied), geometry data is set to the special value (Depth=special value)” meaning that an indication is formed that such data relates to visual properties of the surface of the object and not unoccupied space and here whether something is “occupied” or not is subject to a 1-bit syntax element where if something is one value “(!occupied)” then there is no visible element at that point and otherwise the surface of the object exists at that point and is occupied by a point at that position defined by the “geometry” data and has an associated “color” or “texture” attribute frame also at such a corresponding point- here this “(!occupied)” syntax element is a 1-bit syntax element as it is either 1 value or another, making it having 1 bit of information); and
form an indication on a range for which the attribute parameter set is valid (see Kuma paragraphs 0073-0083 and figures 2 and 3 and teaching setting of a “special value” where “as indicated by a double-sided arrow 21, a range of from 0 to 255 is set as a range indicating depth values (Depth)” and “lower arrow of FIG. 2 indicates an example of the range of geometry data in a case where the geometry data includes the special value” where “a special value 22 is set to a value of 0 outside the range indicated by the double-sided arrow 24” and furthermore a “margin indicated by a double-sided arrow 23 (also referred to as a “guard margin”) may be provided between the special value 22 and the range indicated by the double-sided arrow 24 (the range indicating depth values (Depth))” where the “guard margin is provided to the range of geometry data, so that the effect of noise due to encoding or decoding can be reduced, and the special value can thus be more clearly separated from depth values” such that this range “23” is an area in which the attribute set is not valid and the range “24” is an indication formed on a range for which the parameter set is valid).
Regarding claim 2, Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform one of the following (note that in none of the following calculations is anything done with the calculated or selected values and the manner of calculation and selection is not limited by the claim language):
calculate an average of values of an attribute within the range;
select a median of the values of the attribute within the range;
select a maximum of the values of the attribute within the range; and
select a minimum of the values of the attribute within the range (see Kuma, paragraphs 0073-0083 and figures 2 and 3 teaching that the “special value may be the minimum value (min) of geometry data (the second row from the top of Table 10 of FIG. 1), the maximum value (max) of geometry data (the third row from the top of Table 10 of FIG. 1), or a value other than the minimum value and the maximum value (intermediate value (middle)) (the fourth row from the top of Table 10 of FIG. 1)” where the system may determine the intermediate or median value of attributes within the range or the “maximum” or “minimum” of the attribute values in the range when determining the special value and guard margin).
Regarding claim 3, Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least (note that below to perform a “signal” as in the limitations below is interpreted as for example encoding or putting something in a form that is read as a signal of some kind or may refer to transmitting information which signals to another computer the relevant information through the transmission):
signal attribute values per block of pixels in each patch;
signal the attribute values as a residual between a previous and a current attribute value or attribute index values;
signal the attribute values per a region of interest (see Kuma, paragraphs 0122-0141 and figure 13 where attribute values are signaled per patch where a patch may be considered a region of interest as a region of interest may be considered an region which is designated as a target of processing and as the “patch division unit… divides the acquired 3D data into a plurality of segmentations, and projects the 3D data on a two-dimensional plane in units of the segmentations, to thereby generate the patches of position information and the patches of attribute information” and “packing unit 312 acquires data (patches) on a two-dimensional plane on which 3D data has been projected in units of regions” such that attributes are signaled per patch as the patch is the unit worked on and furthermore is analyzed in terms of determining the special value and guard margin in which the range of attributes is not valid and the “auxiliary patch information compressing unit 313 acquires special value-related parameters (Parameter(s)) supplied from the parameter generating unit 314” and the “parameter generating unit 314 performs processing related to the generation of special value-related parameters” and “generates special value-related parameters on the basis of those pieces of information” and “generates parameters such as a special value, a guard margin, and a threshold” such that attribute values are signaled per patch as this is the unit in which analysis is based and they are signaled per patch as patches are what are sent to the decoding side); or
signal the attribute values as indexes to a look-up table.
Regarding claim 4, Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
segment content of the one or more patches to different regions (see Kuma, paragraphs 0059-0069 teaching “an input point cloud is divided into a plurality of segmentations (also referred to as “regions”), and the points are projected on a two-dimensional plane in units of the segmentations” and “[s]ince the point cloud includes position information (Geometry) and attribute information (Texture) regarding each point, the points are projected on the two-dimensional plane in terms of the position information and the attribute information” meaning that the patch content, which is the information of the 3D scene such as the point cloud data, is segmented onto regions of a video frame); and
calculate and signal for each segment a respective attribute value (see Kuma, paragraphs 0059-0069 teaching “an input point cloud is divided into a plurality of segmentations (also referred to as “regions”), and the points are projected on a two-dimensional plane in units of the segmentations” and “[s]ince the point cloud includes position information (Geometry) and attribute information (Texture) regarding each point, the points are projected on the two-dimensional plane in terms of the position information and the attribute information” meaning that the patch content, which is the information of the 3D scene such as the point cloud data, is segmented onto regions of a video frame and where this includes “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that for each segment, there is calculated and signaled a respective attribute value in the form of the patches encoded).
Regarding claim 5, Kuma teaches all that is required as applied to claim 1 and further teaches wherein the range for which the attribute parameter set is valid is one of a block of pixels, a patch, or a group of frames (see Kuma, paragraphs 0059-0083 and figure 2 where for example figure 2 shows that the attribute parameter set is valid for the relevant “patch” as the patch is the basic unit of analysis as seen in the teachings that “the special value may be the minimum value (min) of geometry data (the second row from the top of Table 10 of FIG. 1), the maximum value (max) of geometry data (the third row from the top of Table 10 of FIG. 1), or a value other than the minimum value and the maximum value (intermediate value (middle)) (the fourth row from the top of Table 10 of FIG. 1)” where the geometry data is again based on a “patch” which creates such a “geometry” frame; see also, paragraphs  0122-0141 teaching “the parameter generating unit 314 acquires a geometry video frame (Geometry video frame(s)) and a high resolution occupancy map (Occupancy map (1×1)) supplied from the packing unit 312” where the packing unit 312 “generates the geometry video frame (Geometry video frame(s)), the color video frame (Color video frame(s)), and the high resolution occupancy map (Occupancy map (1×1))” which are created from “(patches) on a two-dimensional plane on which 3D data has been projected in units of regions, the data being supplied from the patch division unit 311”).
Regarding claims 7-10, the instant claims correspond to a method which performs steps which are clearly integrated into a practical application as seen in the Specification, but such steps correspond to the functions performed by the apparatus as in claims 1-4, where claim 2 is addressed such that each limitation of claim 8 is also addressed.  Therefore, the limitations of claims 7-10 correspond to the limitations of claims 1-4, respectively; thus they are rejected on the same grounds as claims 1-4, respectively.
Regarding claim 11, Kuma teaches an apparatus comprising:
at least one processor; and at least one non-transitory memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least (see Kuma, paragraphs 0286-0294 and figure 28 teaching such an apparatus and such parts to carry out the techniques below):
receive an information element carrying an attribute parameter set, which relates to one or more patches comprising information of a three-dimensional scene (see Kuma, paragraphs 0058-0063 teaching that “[w]ith the use of a point cloud having a sufficiently large number of points, any three-dimensional structure can be expressed with sufficient accuracy” and “an input point cloud is divided into a plurality of segmentations (also referred to as “regions”), and the points are projected on a two-dimensional plane in units of the segmentations” and since “the point cloud includes position information (Geometry) and attribute information (Texture) regarding each point, the points are projected on the two-dimensional plane in terms of the position information and the attribute information” then “the segmentations projected on the two-dimensional plane (also referred to as “patches”) are arranged on frame images” such that “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that “patches” are obtained comprising information of a 3D scene in the form of these “patches” of point cloud data which are projected onto frames of video data with patches corresponding to segmented regions of the point cloud and where all of such information is received by circuitry configures to receive such information such as that seen in figure 1 and which is sent to “the decoding side” as explained in paragraphs 0101-0118 and as disclosed in paragraphs 0194-0223 and figures 19 and 20 where the “decoding apparatus” contains all such circuitry );
wherein the attribute parameter set has been formed to describe a smoothness or roughness of the surface of the object for at least the one or more patches of the object, or an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object (note that a “attribute parameter set…formed to describe…an effect the surface of the object causes to radiation arriving on the surface of the object” is extremely broad as the specific “effect” is not limited nor is the type of radiation arriving on the surface such that for example this would include any type of information which describes any effect the surface of the object causes to any type of radiation arriving on the surface of the object and for example simple occupancy indications and/or data of an object and geometry or general texture data of an object would fall within such scope as a visible object simply being recorded at some position describes at a basic level there is something visible there as this visibility means that it is visible to the capturing device and thus the viewer of the capture device and thus if a point is occupied then the effect the surface of the object causes to radiation arriving on the surface is that it causes itself to be known as visible at that point, that is, the electromagnetic radiation interacts with the surface such that it is detected and then known to be at such a position and furthermore, as the texture and color of an object are both attribute parameter sets formed to describe the effect the surface of the object causes to radiation such as visible light radiation arriving on the surface of the object for a patch of the object as for example color is a description of electromagnetic radiation in certain wavelengths caused by the surface of an object and the manner in which the properties of the surface interact with the electromagnetic radiation to absorb and reflect different wavelengths of light meaning that a color is an attribute that describes an effect the surface of the object causes to radiation arriving on the surface where the effect that is that a certain color or texture is seen when such electromagnetic radiation arrives at this surface which is of the patch for some object being encoded; thus see Kuma, paragraphs 0058-0072 where as above the “position information and attribute information” of a “point cloud” is projected on a “plane” arranged in “patches” and these frames with patches describing point clouds of such objects are then encoded where “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that attribute parameter sets are formed to describe any given object including position as in the geometry data as well as “attribute information” which may also be referred to as a “color video frame” such that a color attribute set is formed as color attributes of the object are assigned to each patch point and as above a color attribute parameter describes an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object as different colored objects describe that radiation arriving at a surface will cause the object to appear as a certain color, for example where blue describes the visible spectrum of electromagnetic light with regard to a blue appearing object and a blue object surface thus means that radiation arriving at such a surface will appear blue to a user in the visible electromagnetic radiation spectrum);
examine an indication to determine whether the attribute parameter set has been formed on the basis of visual properties of a surface of an object in the three- dimensional scene (see Kuma, paragraphs 0194-0223 and figures 19 and 20 where the “decoding” circuitry examines an indication whether the attribute set has been formed on the basis of visual properties of a surface of an object in the 3D scene when receiving the “bitstream” and demultiplexing it successfully for further processing as this is an indication that it has been encoded properly by the encoder which has formed the parameter sent on the basis of visual properties of a surface of an object in the 3D scene and in light of what is being decoded, as taught in paragraphs 0067-0077 this includes examining indications such as whether data in a certain position being decoded is occupied by data corresponding to visual properties of a surface of an object in a 3D scene or whether it is unoccupied space);
wherein the examining comprises determining whether the indication comprises, at least partially,  and at least partially, a one-bit syntax element that indicates a presence or lack of presence of the attribute parameter set formed to describe the smoothness or roughness of the surface of the object for at least the one or more patches of the object, or the effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object (see Kuma, paragraphs 0194-0223 as explained above performing the decoding which includes the examination of the encoded data as encoded such as taught in paragraphs 0067-0077 as explained above where this examining indications such as whether data in a certain position being decoded is occupied by data corresponding to visual properties of a surface of an object in a 3D scene or whether it is unoccupied space and this is according at least partially to a one-bit syntax element where a pixel position which is determined to be occupied is one which relates to visual properties of the surface of the object and is part of the occupancy map implied from the geometry data where as in figure 3 for example there can be a check that indicates whether there is any surface at a location such that “as illustrated in syntax 31 of FIG. 3, in a case where no patch is present (!occupied), geometry data is set to the special value (Depth=special value)” meaning that an indication is formed that such data relates to visual properties of the surface of the object and not unoccupied space and here whether something is “occupied” or not is subject to a 1-bit syntax element where if something is one value “(!occupied)” then there is no visible element at that point and otherwise the surface of the object exists at that point and is occupied by a point at that position defined by the “geometry” data and has an associated “color” or “texture” attribute frame also at such a corresponding point- here this “(!occupied)” syntax element is a 1-bit syntax element as it is either 1 value or another, making it having 1 bit of information ); and
use the attribute parameter set to reconstruct the three- dimensional scene, in response to the examination revealing that the attribute parameter set has been formed on the basis of visual properties of the surface of the object (see Kuma, paragraphs 0194-0223 as explained above, teaching “an apparatus configured to decode, by a two-dimensional image decoding method, encoded data obtained by projecting 3D data such as a point cloud on a two-dimensional plane to encode the 3D data, to thereby reconstruct the 3D data (a decoding apparatus to which the video-based approach has been applied)” such that the encoded data of the attribute parameter set is reconstructed when the examination reveals that the attribute parameter set refers to occupied points and has been formed on the basis of visual properties of the surface of the object and in the form needed by the decoder where “the 3D reconstruction unit 417 reconstructs 3D data (for example, point cloud) on the basis of auxiliary patch information supplied from the auxiliary patch information decoding unit 412, patches supplied from the unpacking unit 416, and the like” such that the patch information refers to the data which occupies points which contain attributes of the visual properties of the surface of the object and for example).
Regarding claim 12, Kuma teaches all that is required as applied to claim 11 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: examine a range for which the attribute parameter set is valid (see Kuma, paragraphs 0073-0083 and figures 1-3 and teaching setting of a “special value” where “as indicated by a double-sided arrow 21, a range of from 0 to 255 is set as a range indicating depth values (Depth)” and “lower arrow of FIG. 2 indicates an example of the range of geometry data in a case where the geometry data includes the special value” where “a special value 22 is set to a value of 0 outside the range indicated by the double-sided arrow 24” and furthermore a “margin indicated by a double-sided arrow 23 (also referred to as a “guard margin”) may be provided between the special value 22 and the range indicated by the double-sided arrow 24 (the range indicating depth values (Depth))” where the “guard margin is provided to the range of geometry data, so that the effect of noise due to encoding or decoding can be reduced, and the special value can thus be more clearly separated from depth values” such that this range “23” is an area in which the attribute set is not valid and the range “24” is an indication formed on a range for which the parameter set is valid and when “on the decoding side” this range is examined during decoding as in paragraphs 0101-0119 teaching “the decoder may extract, for example, as illustrated in the left part of the eighteenth to twentieth rows from the top of Table 10 of FIG. 1, a depth value and the special value from decoded geometry data on the basis of the special value-related parameters” and “can more appropriately decode encoded data on geometry data having the special value and the like set in the range”  such that again the decoder examiners the range the parameter set is valid).
Regarding claim 13, Kuma teaches all that is required as applied to claim 11 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least:
receive attribute values per block of pixels in each patch;
receive the attribute values as a residual between a previous and a current attribute value or attribute index values;
receive the attribute values per a region of interest (note that a region of interest is not specifically limited in meaning such that a region of interest is any area or grouping of information or data which is processed is considered an area of interest as there for example is some interest in processing such areas; thus see Kuma, paragraphs 0122-0141 and figure 13 where attribute values are signaled per patch where a patch may be considered a region of interest as a region of interest may be considered any region which is designated as a target of processing and as the “patch division unit… divides the acquired 3D data into a plurality of segmentations, and projects the 3D data on a two-dimensional plane in units of the segmentations, to thereby generate the patches of position information and the patches of attribute information” and “packing unit 312 acquires data (patches) on a two-dimensional plane on which 3D data has been projected in units of regions” such that attributes are signaled per patch as the patch is the unit worked on and furthermore is analyzed in terms of determining the special value and guard margin in which the range of attributes is not valid and the “auxiliary patch information compressing unit 313 acquires special value-related parameters (Parameter(s)) supplied from the parameter generating unit 314” and the “parameter generating unit 314 performs processing related to the generation of special value-related parameters” and “generates special value-related parameters on the basis of those pieces of information” and “generates parameters such as a special value, a guard margin, and a threshold” such that attribute values are signaled per patch as this is the unit in which analysis is based and they are signaled per patch as patches are what are sent to the decoding side as in paragraphs 0101-0119 and where for example such information is received per patch or region of interest as the information as in figure 1 is received by the decoder); or
receive the attribute values as indexes to a look-up table.
Regarding claims 16-18, the instant claims correspond to a method which performs steps which are clearly integrated into a practical application as seen in light of the Specification, but such steps correspond to the functions performed by the apparatus as in claims 11-13.  Therefore, the limitations of claims 16-18 correspond to the limitations of claims 11-13, respectively; thus they are rejected on the same grounds as claims 11-13, respectively.
Regarding claim 20 Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: combine a set of different types to an attribute superset, the attribute superset describing the visual properties of the surface of the object in the three-dimensional scene (see Kuma, paragraphs 0064-0077 teaching combining occupancy and geometry attributes which are then multiplexed and combined together with the “color video frame” as in paragraphs 0122-0140 and figure 13 teaching “the packing unit 312 packs, as video frames, the patches of position information (Geometry) indicating the positions of points and the patches of attribute information (Texture) added to the position information, such as color information” and combines such information into what can be considered an attribute superset in the form of combined and multiplexed data in a bitstream where each point encoded describes an attribute superset of information including the occupancy and geometry and color/texture data).
Regarding claim 22, Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: signal the attribute values as indexes to a look-up table (note that signaling attributes as indexes to a look-up table is extremely broad as an index is broadly any functional element that indicates something, is a sign for something else or is a measure of something where for example an index in a book indicates where certain indexed words appear, or as in computing an index may indicate or be used as a sign for other values or refer to an indexed position in an array or list and in connection with being used as indexes to a look-up table, as seen in the above explanation, an index implies to use the index number to look-up what the index is referring to and a look-up table would thus be any functional element which is what the index is referring to—furthermore note that the specific form of the index nor the look-up table is specified nor for example how such indexes or look-up table are generated; thus see   see Kuma, paragraphs 0142-0152 teaching the generation and signaling of the parameters where the attribute values are signaled as indexes to a lookup table such that the “depth” values of the geometry frame act as indexes to a lookup table of auxiliary information such as that of figure 1 such that the geometry attribute data such as depth is encoded and “parameter generating unit 314 refers to a geometry video frame supplied from the packing unit 312 and sets a special value on the basis of the distribution of the depth values thereof or the like” such that the geometry video frame and its depth values are used to set the “special value” which is supplied to the “embedding unit” which “embeds the supplied special value in the geometry video frame supplied from the packing unit 312” where it “uses, as the special value set by the parameter generating unit 314, the value of geometry data on a position at which no patch is present in a high resolution occupancy map (for example, a pixel having a value of 0 in the high resolution occupancy map) in the geometry video frame” and after additional processing creates a look-up table such as auxiliary information as in figure 1 and “parameter generating unit 314 supplies the authoritatively set threshold and the various set parameters such as the special value and the guard margin to the auxiliary patch information compressing unit 313 that transmits (signals) the threshold and the parameters to the decoding side” such that this information is signaled along with the encoded geometry attributes where the encoded geometry “depth” attributes are then used as an index to the look up table of auxiliary information in relation to the special values and guard margins as explained in the decoding process as in paragraphs 0195-209 teaching “a decoding apparatus corresponding to the encoding apparatus 300 of FIG. 13 and can decode bitstreams generated by the encoding apparatus 300 to reconstruct 3D data” and the encoded bitstream of attributes and associated data is decoded and  “demultiplexer 411 inversely multiplexes the bitstream to extract encoded data” including the parameters in the look-up table of auxiliary information and the “encoded data on a geometry video frame” and generates “auxiliary patch information” which “supplies the special value-related parameters to the extraction unit 414” and where these “special value-related parameters include, for example, the special value, the guard margin, or the threshold X” such that this information is looked up in such a table where it is stored and “geometry data” is extracted including depth such that “the extraction unit 414 extracts, from geometry data that is a frame image having arranged thereon a projected image obtained by projecting 3D data representing a three-dimensional structure on a two-dimensional plane and that includes a special value indicating occupancy map information in the range, a depth value indicating the position of the 3D data and the occupancy map information” such that the “depth value indicating the position of the 3D data” is obtained through looking up the respective geometry value and determining if such a value should be a depth attribute value in the valid range or whether the depth attribute value instead should be the value of a special value perhaps in relation to a threshold, meaning that the depth attribute is signaled as an index to a lookup table such as the auxiliary information which can then be used in decoding ).
Regarding claim 25, Kuma teaches all that is required as applied to claim 1 above and further teaches wherein the attribute parameter set is formed to describe the effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object (see Kuma, paragraphs 0058-0072 where as above the “position information and attribute information” of a “point cloud” is projected on a “plane” arranged in “patches” and these frames with patches describing point clouds of such objects are then encoded where “a frame image having arranged thereon the patches of the position information (also referred to as a “geometry video frame”), and a frame image having arranged thereon the patches of the attribute information (also referred to as a “color video frame”) are generated” such that attribute parameter sets are formed to describe any given object including position as in the geometry data as well as “attribute information” which may also be referred to as a “color video frame” such that a color attribute set is formed as color attributes of the object are assigned to each patch point and as above a color attribute parameter describes an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object as different colored objects describe that radiation arriving at a surface will cause the object to appear as a certain color, for example where blue describes the visible spectrum of electromagnetic light with regard to a blue appearing object and a blue object surface thus means that radiation arriving at such a surface will appear blue to a user in the visible electromagnetic radiation spectrum).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma in view of Chou et al2 (“Chou”).
Regarding claim 6, Kuma teaches all that is required as applied to claim 1 above but fails to specifically teach wherein the attribute parameter set comprises one or more attributes indicating one or more of the following visual properties of the surface of the object:
smoothness or roughness;
specular amount;
surface albedo;
bidirectional reflectance distribution function;
bidirectional scattering distribution function;
bidirectional scattering-surface reflectance distribution function;
bidirectional transmittance distribution function;
opacity; or
translucency.
Rather, while Kuma does teach attribute information such as “patches of attribute information (Texture) added to the position information, such as color information” (see Kuma paragraph 0127), there is no specific teaching that the color or texture information is necessarily any of the recited types of color/texture information.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement through the techniques of processing of advanced color/texture parameters which would lead to more realistic or more complex color/texture effects being reconstructed giving greater options to a content designer as well as leading to the creation of more pleasing visual content for a viewer.
In the same field of endeavor relating to encoding 3D scene information such as point cloud information (see Chou, paragraph 0004 teaching “for example, point cloud data is captured using special cameras that measure the depth of objects in a room, in addition to measuring attributes such as colors” and “views of the reconstructed point cloud data can be rendered using special glasses or another viewing apparatus, to show the subject within a real scene (e.g., for so-called augmented reality) or within a synthetic scene (e.g., for so-called virtual reality)” and paragraph 0007 teaching for example “scalable compression and decompression of point cloud data”), Chou teaches that it is known to encode not only geometry data and color data but also attribute data such that an attribute parameter set comprises one or more attributes indicating one or more of the following visual properties of the surface of the object:
smoothness or roughness;
specular amount;
surface albedo;
bidirectional reflectance distribution function;
bidirectional scattering distribution function;
bidirectional scattering-surface reflectance distribution function;
bidirectional transmittance distribution function;
opacity; or
translucency (see Chou, paragraph 0062 teaching that an “occupied point has one or more attributes (314) in the point cloud data (305)” and that “attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components)” and “the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YUV sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point” where the bolded limitations are seen in the quoted teachings and where the BRDF, BSDF, BSSRDF and BTDF correspond to the “light field defining, at least in part, a set of light rays passing through or reflected from the occupied point”).  Thus Chou teaches a known technique applicable to the base device of Chou which is ready for improvement as explained above.
Therefore it would have been obvious for one of ordinary skill in the art to modify Kuma with the teachings of Chou above as doing so would be no more than the application of a known technique to a base device ready for improvement and the combination would yield predictable results and result in an improved system.  The predictable results of the combination would be that the parameters of Chou would be saved along with the color/texture paramaters as in Kuma with for example an occupancy map generated as in Kuma would still indicate the range which such attributes are valid in terms of the geometry.  This would result in an improved system as the more detailed attribute information above could also be passed along with the geometry information and when being decoded such attributes would still be associated with the high definition occupancy map of Kuma.
Regarding claim 15, Kuma teaches all that is required as applied to claim 11 above but fails to specifically teach wherein the attribute parameter set comprises one or more attributes indicating one or more of the following visual properties of the surface of the object:
smoothness or roughness;
specular amount;
surface albedo;
bidirectional reflectance distribution function;
bidirectional scattering distribution function;
bidirectional scattering-surface reflectance distribution function;
bidirectional transmittance distribution function;
opacity; or
translucency.
Rather, as already noted above, while Kuma does teach attribute information such as “patches of attribute information (Texture) added to the position information, such as color information” (see Kuma paragraph 0127), there is no specific teaching that the color or texture information is necessarily any of the recited types of color/texture information.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement through the techniques of processing of advanced color/texture parameters which would lead to more realistic or more complex color/texture effects being reconstructed giving greater options to a content designer as well as leading to the creation of more pleasing visual content for a viewer.
In the same field of endeavor relating to encoding 3D scene information such as point cloud information (see Chou, paragraph 0004 teaching “for example, point cloud data is captured using special cameras that measure the depth of objects in a room, in addition to measuring attributes such as colors” and “views of the reconstructed point cloud data can be rendered using special glasses or another viewing apparatus, to show the subject within a real scene (e.g., for so-called augmented reality) or within a synthetic scene (e.g., for so-called virtual reality)” and paragraph 0007 teaching for example “scalable compression and decompression of point cloud data”), Chou teaches that it is known to encode not only geometry data and color data but also attribute data such that an attribute parameter set comprises one or more attributes indicating one or more of the following visual properties of the surface of the object:
smoothness or roughness;
specular amount;
surface albedo;
bidirectional reflectance distribution function;
bidirectional scattering distribution function;
bidirectional scattering-surface reflectance distribution function;
bidirectional transmittance distribution function;
opacity; or
translucency (see Chou, paragraph 0062 teaching that an “occupied point has one or more attributes (314) in the point cloud data (305)” and that “attributes (314) associated with occupied points depend on implementation (e.g., data produced by capture components, data processed by rendering components)” and “the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YUV sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point” where the bolded limitations are seen in the quoted teachings and where the BRDF, BSDF, BSSRDF and BTDF correspond to the “light field defining, at least in part, a set of light rays passing through or reflected from the occupied point”).  Thus Chou teaches a known technique applicable to the base device of Chou which is ready for improvement as explained above.
Therefore it would have been obvious for one of ordinary skill in the art to modify Kuma with the teachings of Chou above as doing so would be no more than the application of a known technique to a base device ready for improvement and the combination would yield predictable results and result in an improved system.  The predictable results of the combination would be that the parameters of Chou would be saved along with the color/texture paramaters as in Kuma with for example an occupancy map generated as in Kuma which would still indicate the range which such attributes are valid in terms of the geometry.  Such information would then be used in reconstruction on the decoding side and would lead to higher fidelity and/or more complex or pleasing reconstructions.  This would result in an improved system as the more detailed attribute information above could also be passed along with the geometry information and when being decoded such attributes would still be associated with the high definition occupancy map of Kuma.
Regarding claim 21, Kuma teaches all that is required as applied to claim 1 above but fails to specifically teach to signal the attribute values as a residual between a previous and a current attribute value or attribute index values.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement whereby signaling of attribute values is done use a residual as claimed in order to more effectively and efficiently signal the attribute values using a residual instead of necessary an entire value in its original form.
In the same field of endeavor relating to point cloud encoding and decoding, Chou teaches that it is known to encode and decode point clouds and in doing so to signal attribute values as a residual between a previous and a current attribute value or attribute index values (see Chou, paragraph 0007 teaching “compression and decompression of point cloud data” where “an encoder uses a transform such as a region-adaptive hierarchical transform (“RAHT”) on attributes and/or prediction residuals of occupied points in point cloud data” where such residuals may be signals as attributes are signaled as in paragraph 0062 teaching “point cloud data (305) includes geometry data (312) for points as well as attributes (314) of occupied points” and “the attribute(s) for an occupied point can include: (1) one or more sample values each defining, at least in part, a color associated with the occupied point (e.g., YUV sample values, RGB sample values, or sample values in some other color space); (2) an opacity value defining, at least in part, an opacity associated with the occupied point; (3) a specularity value defining, at least in part, a specularity coefficient associated with the occupied point; (4) one or more surface normal values defining, at least in part, direction of a flat surface associated with the occupied point; (5) a light field defining, at least in part, a set of light rays passing through or reflected from the occupied point; and/or (6) a motion vector defining, at least in part, motion associated with the occupied point” and “[d]uring later stages of encoding with the encoder (302) of FIG. 3b , the transformed value(s) for an occupied point can also include: (7) one or more sample values each defining, at least in part, a residual associated with the occupied point” as further described in paragraphs 0072-0078 and figure 3b where the system “may process residual values for any of the attributes of occupied points” and “[w]hen inter-frame compression is used for a block, the encoder (302) can determine whether or not to encode and transmit the differences (if any) between prediction values (376) and corresponding original attributes (314)” where “differences (if any) between the prediction values (376) and corresponding original attributes (314) provide values of the prediction residual” such that this inter frame residual calculation and signaling as attributes is signaling of attributes as a residual between a previous and a current attribute value or attribute index values as the previous frame would be the original value and the current frame would be the predicted value).  Thus Chou teaches a known technique applicable to the base system of Kuma.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kuma with the above technique of Chou as doing so would be no more than application of a known technique to a base device ready for improvement where such a modification would yield predictable results and result in an improved system.  The results would be predictable as Kuma already teaches to similarly encode geometry and occupancy data as well as attribute data and Chou simply further teaches one manner in which attributes may be signaled as residuals and uses the same type of signaling for the same purpose as well to encode visual properties of the surfaces of objects represented by a point cloud.  The combination would result in an improved system as such encoding and signaling of residuals can be more efficient than signaling an entire attribute and would allow for more “scalable compression and decompression of point cloud data” as suggested by Chou (see Chou, paragraph 0007).
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma in view of Schwarz et al3 (“Schwarz”).
Regarding claim 23, Kuma teaches all that is required as applied to claim 1 above but fails to specifically teach wherein the attribute set comprises one or more attributes indicating albedo of the surface object.  Similarly to claim 6 as addressed above, while Kuma does teach attribute information such as “patches of attribute information (Texture) added to the position information, such as color information” (see Kuma paragraph 0127), there is no specific teaching that the color or texture information is necessarily specifically one which indicates albedo of the surface, although the texture of the surface of the object is indicated of course.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement through the techniques of processing of advanced color/texture parameters which would lead to more realistic or more complex color/texture effects being reconstructed giving greater options to a content designer as well as leading to the creation of more pleasing visual content for a viewer.
In the same field of endeavor relating to encoding 3D scene information such as point cloud information (see Schwarz, “Abstract”, teaching “an open standard for compactly representing 3D point clouds, which are the 3D equivalent of the very well-known 2D pixels” and Section VII teaching “converting the point cloud into a set of different video sequences” such as “two video sequences, one that captures the geometry information and another that captures the texture information of the point cloud data, are generated and compressed using existing video codecs, such as MPEG4 AVC, HEVC, AV1 etc.” and additionally “metadata, which are needed for interpreting the two video sequences, i.e., an occupancy map and auxiliary patch information, are also generated and compressed separately”), Schwarz teaches that it is known to encode not only geometry data and color and texture data but also attribute data related to texture of a surface such as albedo of the surface of the object (note that “of the surface of the object” is somewhat redundant given that the meaning of albedo always refers to a surface as it relates to a proportion of light or radiation reflected by a surface; see Schwarz, Introduction, teaching “Volumetric visual data describes a 3D scene and objects with its geometry (shape, size, position in 3D-space) and respective attributes (e.g., color, opacity, reflectance, albedo), plus any temporal changes” such that these are attributes of the point clouds such as in section II “Point Cloud Data” teaching a “in addition to having a 3D (x, y,z) position, i.e., spatial attribute, may also contain a number of other attributes such as color, reflectance, surface normal, etc” and it is these attributes which are to be encoded utilizing some encoding technique, where such encoding technique is not relied upon in this rejection, but rather the technique of also encoding “albedo” as a surface attribute which is a type of “reflectance” measure for example and where captured data of any given object surface result in “a point cloud comprising a list of (x, y,z) point coordinates along with reflectance and RGB attributes associated with each point”).  Thus Schwarz teaches that encoding albedo of the surface of an object as an attribute of a point cloud along with other data describing texture attributes/properties is an applicable technique known in the art.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kuma with the technique of Schwarz above as this would be no more than application of a known technique to a base system ready for improvements as the the results of such a combination would be predictable and would result in an improved system. The predictable result would be that the color video frame attributes relating to the geometry attributes and occupancy attributes as in Kuma, could include additional texture related attributes such as albedo of the surface of the object such that this information would be encoded and decoded just as the color/texture frames are already processed in connection with the geometry and occupancy information.  Note that Kuma already suggests to encode texture attributes and albedo would be recognized as a common texture attribute which again leads to the predictability and obviousness of the combination.  The combination would yield an improved system as it would be ensured that albedo of the surface of the object would be encoded as a texture attribute which would lead to more realistic lighting effects and more realistic simulations or reconstructions of captured objects.
Regarding claim 24 Kuma teaches all that is required as applied to claim 1 above and further teaches that the attribute parameter set is formed to describe the smoothness or roughness of the surface of the object for at least the one or more patches of the object (see Kuma, paragraph 0127 teaching “patches of attribute information (Texture) added to the position information, such as color information” where a texture in this context at least describes the surface of the object and its texture with regard to color).  However, Kuma fails to explicitly teach that it is specifically “smoothness or roughness of the surface of the object” which is described as an attribute as for example a simple color can be a texture but may not necessarily indicate smoothness or roughness.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement through a technique which in any manner has smoothness or roughness of a surface of an object described as an attribute in relation to texture for example as this would ensure more realistic and perhaps more accurate portrayals of content.  
In the same field of endeavor relating to encoding 3D scene attribute information such as point cloud information (see Schwarz, “Abstract”, teaching “an open standard for compactly representing 3D point clouds, which are the 3D equivalent of the very well-known 2D pixels” and Section VII teaching “converting the point cloud into a set of different video sequences” such as “two video sequences, one that captures the geometry information and another that captures the texture information of the point cloud data, are generated and compressed using existing video codecs, such as MPEG4 AVC, HEVC, AV1 etc.” and additionally “metadata, which are needed for interpreting the two video sequences, i.e., an occupancy map and auxiliary patch information, are also generated and compressed separately”), Schwarz teaches that it is known to encode not only geometry data and color and texture data but also attribute data related to texture of a surface which describes smoothness or roughness of the surface of an object (see Schwarz, Introduction, teaching “Volumetric visual data describes a 3D scene and objects with its geometry (shape, size, position in 3D-space) and respective attributes (e.g., color, opacity, reflectance, albedo), plus any temporal changes” such that these are attributes of the point clouds such as in section II “Point Cloud Data” teaching a “in addition to having a 3D (x, y,z) position, i.e., spatial attribute, may also contain a number of other attributes such as color, reflectance, surface normal, etc” and it is these attributes which are to be encoded utilizing some encoding technique, where such encoding technique is not relied upon in this rejection, but rather the technique of also encoding such texture elements which form a description of smoothness or roughness such that these attributes describe how smooth or rough a surface as the changing of reflectance, surface normal etc for each point thus describes the smoothness or roughness of an object which can be seen as in figure 14 where the “texture” image which is encoded clearly describes the smoothness or roughness visually of the garment of the subject from figure 13 and 4b).  Thus Schwarz teaches that encoding smoothness or roughness of the surface of an object as an attribute of a point cloud along with other data describing texture attributes/properties is an applicable technique known in the art.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kuma with the technique of Schwarz above as this would be no more than application of a known technique to a base system ready for improvements as the results of such a combination would be predictable and would result in an improved system. The predictable result would be that the color video frame attributes relating to the geometry attributes and occupancy attributes as in Kuma, could include additional texture related attributes which describe the smoothness or roughness of the surface of the object such that this information would be encoded and decoded just as the color/texture frames are already processed in connection with the geometry and occupancy information.  Note that Kuma already suggests to encode texture attributes and smoothness or roughness would be recognized as a common texture attribute which again leads to the predictability and obviousness of the combination.  The combination would yield an improved system as it would be ensured that smoothness or roughness of the surface of the object would be encoded as a texture attribute which would lead to more realistic lighting effects and more realistic simulations or reconstructions of captured objects as texture and whether something appears smooth or rough is key to providing photorealism and advanced visual effects.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma as applied to claim 20 above in view of Hinds et al4 (“Hinds”).
Regarding claim 26, Kuma teaches all that is required as applied to claim 20 above but fails to specifically teach that the attribute superset comprises smoothness, albedo and a bidirectional scattering-surface reflectance distribution function to describe a surface attribute for skin patches of the object (note that “skin patches of the object” is interpreted under the broadest reasonable interpretation where a “skin” may be considered any outermost layer of an object and for example is not limited to a human or animal or any specific type of anatomical skin; furthermore note that “smoothness” is extremely broad as a property of skin and can be described with many related variables and for example a BSSRDF or BRDF is such a function which can describe smoothness in computer graphics as for example the smoothness of a surface can control how light reflects from a surface such that smooth surfaces and rough surfaces are represented by BSSRDFs or BRDFs with different values).  Kuma does teach the attribute superset above as for example color/texture properties are combined with occupancy and depth/position information (Kuma, paragraph 0127 teaching “patches of attribute information (Texture) added to the position information, such as color information” where a texture in this context at least describes the surface of the object and its texture with regard to color and as in paragraphs 0064-0077 the geometry depth/position data and occupancy information is taught as synthesized for encoding). Properties such as the recited “smoothness, albedo and a bidirectional scattering-surface reflectance function” are recognized as texture properties in computer graphics and thus while Kuma does not teach such specific texture properties, Kuma does suggest to encode and signal texture properties.  Thus Kuma stands as a base device upon which the claimed invention can be seen as an improvement whereby specific texture properties may be signaled in an attribute superset such as smoothness, albedo and a bidirectional scattering-surface reflectance distribution function such that a skin or exterior of some object may be more accurately modeled or simulated especially with regard to lighting where all such recited properties are known to provide greater visual quality by incorporating lighting into the model in which they are used.
In the same field of endeavor relating to graphics formats for describing objects visually and rendering and encoding properties of such object to represent in emerging display use cases (see Hinds, paragraph 0070 and figure 6 teaching “how to represent natural data (e.g., captured from a camera) into a format that can be used with CGI editors”), Hinds teaches that it is known to capture point cloud information for encoding in a media interchange format (see Hinds, paragraphs 0070-0078 teaching “the end-to-end workflow utilizes a unifying MIF that is advantageously able to store not only 2D audio/video assets, but also assets that support the entire Milgram scale” including “point clouds 712” which are “input into MIF 716 prior to processing and/or distribution by an NBMP system 718” such that properties of captured objects are processed and encoded by such MIF and the “CGI formats…for objects” may include “textures, point clouds, materials, camera parameters etc”) and for such visual information captured to be provided as an attribute superset including smoothness, albedo and a bidirectional scattering-surface reflectance function (see Hinds, paragraphs 0099-0101 and figures 10 and 11 specifically teaching “some geometric-based image acquisition processes may be configured to additionally capture light rays being reflected from the scene, and the particular scene may be both static and dynamic during acquisition” and as in figures 10 and 11 may include “one or more of a captured surface normals layer 1006, illumination layer 1008, albedo layer 1010, and a CG rendering layer 1012” where “each of these additional layers adds greater photorealism to the acquisition of the final object captured as display rendering 1000” and “an image acquisition process capturing a display rendering according to FIG. 10 may be leveraged into various gaming algorithms along the Milgram scale, even if processed using different formatting protocols” and “recording significantly more and more information about the specific light properties being reflected from the targeted scene, and for both still and dynamic scenes” is desirable to more accurately simulate the visual appearance of captured objects where paragraph 0109 further teaches “the use of multiple sensors enables the capture of significantly more information regarding light reflected from the captured scene” and “extraction of features in the scene, including individual objects, material properties for the objects, and the depth of the objects” such that for example as in paragraphs 0126-0128 there is the “transformation from natural-world content 1102 into geometric format data 1104 is performed using one or more photogrammetric techniques to identify the depth of pixels in the scene, as well as the material properties and reflectance properties for the same objects in the scene” including computation of “one or more of a bidirectional reflectance distribution function 1106, computation of normals processing 1108, Albedo (e.g., surface reflectance) processing 1110, color processing 1112, and location and/or depth processing 1114 (e.g., in 3D, that is, x-y-z space)” and for example with respect to skin of a human face it is taught to “compute additional properties of the person's face (e.g., bidirectional reflectance functions, surface normals, illumination characteristics, and albedo) which, when layered together, produce the final CGI-format result that constitutes rendering 1000”; thus as above there is an attribute superset formed which includes: smoothness such as for example with respect to “surface normal” which indicate smoothness along with other surface normal such that abrupt changes in surface normal over a small distance would indicate that there is a lack of piecewise smoothness whereas normal which are consistent across a surface indicate that a surface is smooth; albedo such as in the “albedo” captured for each object; and a bidirectional scattering-surface reflection distribution function in the form of the “bidirectional reflectance functions” which describe surface scattering with respect to a surface or skin of a face).  Thus Hinds provides the above known technique applicable to the base device of Kuma.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Kuma by applying the known techniques of Hinds as doing so would be no more than application of a known technique to a base device ready for improvement to yield predictable results and result in an improved system.  The results of the combination would be predictably that the texture already mentioned by Kuma as desirable to capture and encode and signal as an attribute superset, would comprise specific texture properties of smoothness, albedo and BRDF such as captured and encoded in Hinds as explained above.  Thus predictably, when combining the geometry and occupancy and color/texture information in a superset as is already being done in Kuma, the texture information would comprise the properties taught by Hinds such that each point describing the captured object has its outer skin surface modeled with respect to such properties.  This would result in an improved system as such information “adds greater photorealism to the acquisition of the final object captured” and can be “leveraged into existing gaming platforms that already include many algorithms that enable relighting of textured surfaces to support environments with 6 DoF” as suggested by Hinds (see Hinds, paragraph 0101).
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 12-15 that the amendments to the claims regarding the “attribute parameter set” where it is “formed to describe a smoothness or roughness of the surface of the object for at least the one or more patches of the object, or an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object” allegedly distinguish over the cited prior art.  Applicant notes portions of Kuma and Chou previously applied and then alleges these features are not taught by such portions and alleges that “Kuma at best generally describes attribute information for texture or geometry…and an occupancy map to indicate the presence or absence of projected images (patches) in units of NxN pixels of a geometry video frame.”  The Examiner respectfully disagrees.
Note that applicant then only addresses the limitation regarding “smoothness or roughness” but does not attempt to provide any explanation as to the specific meaning or scope of such a limitation, and does not address the limitation of “an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object” nor how such a broad limitation should be interpreted.  Applicant essentially admits that Kuma teaches this aspect of the claim by admitting that “Kuma at best generally describes attribute information for texture or geometry…and an occupancy map to indicate the presence or absence of projected images (patches) in units of NxN pixels of a geometry video frame,” as such attribute information for each patch clearly describes an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object.  The Examiner will not provide a repeat explanation of this limitation and how it is read upon by Kuma as this is fully explained above.
With regard to the “smoothness or roughness” attribute, Applicant wrongly assumes that merely because an alternative limitation such as “smoothness or roughness” or “properties of the object related to light absorption and reflection” was not specifically addressed, that this somehow “acknowledges that Kuma does not disclose or suggest properties of the object” or that Kuma and Chou do not teach such limitations.  The Examiner disagrees that any such acknowledgment was made and none should be implied.  Furthermore, again Applicant does not attempt to define how such broad terms are meant to be interpreted.  Applicant then argues that while Chou teaches certain features of the visual properties as previously claimed, that the term “patch” does not appear at all in Chou and apparently such properties do not disclose or suggest that the attribute parameter set is formed to describe an effect the surface causes to radiation arriving on the surface of the object.  The Examiner respectfully disagrees.  First it does not matter that Chou does not use the term “patch” as Kuma clearly teaches such a term and Chou is used in combination to show that encoding texture related properties such as those in Chou is known in the art.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, as addressed in the above rejections, both limitations of “smoothness or roughness” and “an effect the surface of the object causes to radiation arriving on the surface of the object for at least the one or more patches of the object” are extremely broad and the broadest reasonable interpretation of both limitations as well as rejections for both limitations are supplied above as fully explained above.
Applicant then argues on pages 16-19 that Kuma fails to teach or suggest the amended limitations relating to the “one-bit syntax element.”  Applicant argues that while Kuma teaches that an “occupancy map variable can take on a value of 0 or 1” that this is not disclosure of a one-bit syntax element…as now claimed.”  The Examiner respectfully disagrees.  Again Applicant is not considering the breadth and scope of the claimed subject matter where such an occupancy value which indicates that there is an object to be visualized at a point on a projected image patch does indicate presence or lack of presence of the attribute parameter set.  This is because quite simply if this one-bit syntax element indicates that there is no occupancy at a position then this indicates a lack of presence of the attribute parameter set, whereas if the point is occupied then the attribute parameter set exists at that point.  Thus this aspect of the claims is anticipated by Kuma as fully explained above.
With regard to Applicant’s arguments relating to claim 8, the aspect of the “average” was meant to be bolded in the rejection of claim 2 where in relation to paragraphs 0073-0083 “a value other than the minimum value and the maximum value (intermediate value (middle)) (the fourth row from the top of Table 10 of FIG. 1)” is taught such that an average of such values is some value other than the minimum value and maximum value as an average is simply some intermediate value between a maximum and minimum.
The remaining arguments are general assertions of patentability with no detailed arguments to respond to with regard to any specific claim.  The Examiner respectfully disagrees with such assertions for the reason that such claims are rejected as addressed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                 


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20210358176
        2 US PGPUB No. 2017/0347122
        3 Schwarz S, Preda M, Baroncini V, Budagavi M, Cesar P, Chou PA, Cohen RA, Krivokuća M, Lasserre S, Li Z, Llach J. Emerging MPEG standards for point cloud compression. IEEE Journal on Emerging and Selected Topics in Circuits and Systems. 2018 Dec 10;9(1):133-48.
        4 US PGPUB No. 20190028691